Citation Nr: 1329811	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-22 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to nonservice-connected death pension benefits after March 1, 2008.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to December 1945.  He died in May 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by which the RO awarded the appellant nonservice-connected death pension benefits effective March 1, 2007 and terminating after March 1, 2008.  The appellant is contesting the termination date.

In June 2013, the appellant was scheduled to testify at a hearing before the Board via video teleconference.  Although she was notified of the time and date of the hearing by mail sent to her last known address, she failed to appear for that hearing and neither furnished an explanation for her failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2013), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  


FINDING OF FACT

The appellant's annual income after March 1, 1008 exceeded the maximum annual income limit for receipt of payment for nonservice-connected death pension benefits for a surviving spouse who is entitlement to aid and attendance with no dependents.


CONCLUSION OF LAW

The criteria for entitlement to payment of nonservice-connected death pension benefits are not met after March 1, 2008.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Discussion 

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  
38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  

Unreimbursed medical expenses will be excluded when the following requirements are met: (i) They were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable maximum annual pension rate (MAPR) or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.271(g).  Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2013).  The maximum annual pension rate is adjusted from year to year.  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level. 

For 2008, the MAPR for a surviving spouse who is entitled to aid and attendance without dependents was $11,985.  See M21-1, Part I, Appendix B.  

Here, in June 2006, the appellant reported an income of $1,000.00 a month in Social Security benefits.  She also reported an $85.00 continuting monthly Medicare deduction, and a continuing monthly $36.95 New York State Prescription Plan payment.  She also reported a $10,668.95 funeral expense incurred in May of 2006.  Her bank deposits amounted to $26, 000.00.  

In August 2007, the appellant reprted a net worth of $28,000 and interest income of $845.00.  

According to the Social Security Administration, the appellant was receiving $1214.50 in monthly Social Security benefits effective December 1, 2006.  This amounted to $13,494.00 anually.  She was also paying supplemental medical insurance in the amount of $93.50 a month.

Effective December 1, 2007, monthly Social Security benefits amounted to $1150.40, which totaled to $13,804.80 annually.  $13,804.80 exceeds the 2008 MAPR of $11,985.00 for a surviving spouse who is entitled to aid and attendance with no dependents.  

The RO requested information from the appellant regarding unreimbursed medical expenses for 2008.  The RO also asked the appellant to indicate whether the state was paying her Medicare premiums.  The appellant did not provide this information.  Furthermore, in May 2010, the appellant provided information regarding unreimbursed medical expenses, but the dates during which these expenses were incurred were unclear.  As such, unreimbursed medical expenses cannot be taken into consideration when calculating the appellant's 2008 countable income.  

In short, the appellant's countable income for 2008 is greater than the MAPR for 2008 for a surviving spouse who is entitled to aid and attendance with no dependents.  

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits after March 1, 1008.  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits after March 1, 2008 must be denied.


ORDER

Entitlement to nonservice-connected death pension benefits after March 1, 2008 is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


